Citation Nr: 0127410	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  99-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left medial malleolus with 
bone graft.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to July 
1994, at which time he was placed on the temporary disability 
retired list.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2000, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Medical evidence demonstrates the veteran's service-
connected residuals of a fracture of the left medial 
malleolus with bone graft are presently manifested by 
limitation of motion without evidence of ankylosis.

4.  The veteran is presently receiving the maximum schedular 
disability rating for his service-connected residuals of a 
fracture of the left medial malleolus with bone graft.  

5.  The veteran's service-connected residuals of a fracture 
of the left medial malleolus with bone graft do not produce a 
disability picture which renders impractical the application 
of the regular schedular rating standards, have not 
necessitated frequent periods of hospitalization, and do not 
cause marked interference with employability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of a fracture of the 
left medial malleolus with bone graft have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 1999 statement of the case, August 1999 and 
August 2001 supplemental statements of the case, and RO 
correspondence dated in February 1999, April 1999, September 
2000, and March 2001 adequately notified the veteran of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, although the record 
indicates medical records associated with the veteran's 
treatment at service department medical facilities, including 
in 1996, have not been obtained, the Board finds further 
efforts to obtain those records would be futile.  The Board 
also finds the veteran's medical treatment has been well 
documented in the available record and that those records 
would, in essence, be merely cumulative of the existing 
evidence.  Therefore, the Board finds that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in November 1998 and in February 2001 and that 
adequate medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show the veteran sustained an 
eversion type injury to the left ankle with fracture of the 
left medial malleolus and underwent open reduction internal 
fixation of the fracture in August 1993.  A November 1993 
medical board report noted x-ray examination revealed non-
union of the medial malleolar fragment but in good position.  
It was noted that a fixation screw had broken with chronic 
motion at the fracture site.  Records show the veteran 
underwent a bone grafting operation in March 1994.

During VA examination in August 1994 the veteran complained 
that the bone grafting procedure had been unsuccessful and 
that he had a chronic limp with pain, enlargement, and 
swelling of the left ankle.  He reported he took pain relief 
medication daily but denied any other bone or joint problems.  
The examiner noted the veteran walked with a limp favoring 
the left lower extremity but that he was able to heel walk 
and tandem walk normally.  He was able to walk on toes but 
with difficulty.  A full squat and stand was performed 
without difficulty.  

There was no evidence of muscle wasting or atrophy to the 
lower extremities.  Measurement around the malleolus was 10 
1/8 inches, right, and 10 1/2 inches, left.  There was a 
recently healing surgical scar to the left malleolus and 
moderate tenderness to the medial malleolus area.  Range of 
motion revealed left plantar flexion to 35 degrees and 
dorsiflexion to 0 degrees.  The diagnosis was fracture of the 
medial malleolus of the left ankle, status postoperative 
repair times 2, without evidence of swelling or deformity.  
X-ray examination revealed 2 orthopedic screws and a small 
rod reducing and stabling a medial malleolar fracture.  It 
was noted the fracture zone was still evident.  

During VA examination in October 1996 the veteran reported 
that he had 2 screws surgically removed in June 1996 and that 
he experienced continued pain and soreness.  He stated that 
he experienced swelling on a daily basis and that his 
symptoms were worse when he engaged in "cutting sports," 
high impact exercises, and prolonged standing.  He reported 
his symptoms were improved with rice therapy.  The examiner 
noted plantar flexion to 25 degrees, dorsiflexion to 
15 degrees, eversion to 30 degrees, and inversion to 20 
degrees.  There was soreness to the inferior and posterior 
lateral malleolus but no evidence of swelling.  The diagnosis 
was status post surgical fixation of the left ankle with 
continued pain.  The examiner stated that it was not doubted 
that the veteran experienced ankle swelling but that there 
was no present evidence of swelling.  X-ray examination 
revealed healed internally fixed medial malleolar fracture, 
with no identifiable complications.  It was noted the 
positioning was anatomic.

Service department medical records dated in July 1998 noted 
the veteran complained of ongoing discomfort with activities 
but that he was able to be quite active, including playing 
basketball, and was functioning well.  He complained of pain 
when he changed his shoe wear and reported that he had 
persistent but not disabling pain.  

The examiner noted the veteran's left medial malleolus was 
prominent as compared to the right.  There was point 
tenderness to the proximal aspect of the malleolus and some 
mild point tenderness to the deltoid ligament immediately 
distal to the medial malleolus.  Range of motion studies 
revealed plantar flexion to 50 degrees, dorsiflexion to 12 
degrees, and symmetric inversion and eversion.  There was a 
negative drawer and a negative knock.  There was no pain to 
percussion along the distal tibia or at the tip of the medial 
malleolus.  It was noted x-rays revealed a healed nonunion of 
the medial malleolus with a well-preserved joint space.  The 
examiner's assessment was healed medial malleolar nonunion 
with residual pain, most likely secondary to skin 
sensitivity.  The examiner stated that the veteran could 
resume activity as tolerated but suggested that he not run 
routinely for aerobic conditioning.  It was the examiner's 
opinion that the veteran could be fully active and could 
pursue most any activity he desired but that he was not a 
candidate for returning to active duty at that point.

In his notice of disagreement the veteran reported that due 
to a limitation of motion of the left ankle his physical 
activity was severely diminished.  He stated he experienced 
significant left lower leg and ankle pain with any activity.  
He claimed the circumference of his left calf was 1 1/4 
inches smaller than the right due to immobility of his left 
ankle.  He stated that after limited exercise he experienced 
pain which required the use of analgesics and cold and hot 
soaks.

During VA examination in November 1998 the veteran complained 
of intermittent left medial malleolus pain, approximately 10 
to 15 days out of every 30 days.  He estimated the pain as 3 
to 5 out of a 10 point scale and reported the pain arose by 
change in shoes, activity, walking, running, and sports.  He 
stated he could not walk briskly more than 1/2 mile before 
experiencing significant pain and standing for long periods 
of time was quite painful.  He reported the disorder severely 
limited his ability to engage in sports activities such as 
basketball or volleyball and walking over uneven terrain was 
impossible.  

The examiner noted the veteran's left calf muscle was 
somewhat smaller than the right, 13 1/4 inches, left, 
compared to 13 1/2 inches, right.  There was moderately 
severe enlargement and redness to the left medial malleolus.  
Range of motion studies revealed plantar flexion to 55 
degrees, eversion to 10 degrees, and inversion to 10 degrees.  
It was noted the veteran had restricted range of motion to 
the ankle and that he lacked 15 degrees of being able to 
dorsiflex to a 90 degree angle.  The diagnosis was status 
post left medial malleolar fracture with prolonged healing 
due to non-union and multiple surgeries, resulting in a 
chronically painful ankle.  X-ray examination revealed an 
ankle mortise deformity, likely representing post-traumatic 
arthritis, but without evidence of an acute abnormality.  

Service department records dated in July 1999 noted the 
veteran had undergone an open reduction internal fixation of 
a left malleolus fracture in 1993 with subsequent bone 
grafting and a significant delayed union.  It was noted he 
had been placed on the temporary disability retired list 
secondary to an inability to perform his duties as an 
operating room technician.  The examiner noted the veteran 
complained of pain with activities and prolonged standing but 
that he continued to be able to play basketball.  Range of 
motion studies revealed plantar flexion to 35 degrees and 
dorsiflexion to 5 degrees.  There was a negative knock or 
drawer.  There was pain to palpation of the prominent medial 
malleolus.  The examiner's assessment was chronic ongoing 
pain status post open reduction and internal fixation of a 
left medial malleolus fracture.  It was noted that the 
examiner believed that some of the veteran's pain was due to 
skin sensitivity which was likely to persist and that it was 
not appropriate to return the veteran to active duty as an 
operating room technician because the position required 
standing which would cause problems.

During VA examination in February 2001 the veteran reported 
he was not doing well.  He stated he occasionally took pain 
relieving medication, that he used a cane and crutches, that 
he had difficulty engaging in sports, that his activities 
were limited due to pain, and that after one or 2 hours on 
his leg his ankle became sore and swollen.  He stated the 
symptoms had been slowly increasing with time.  It was noted 
the veteran was presently a student.  

The examiner noted the veteran's left ankle revealed a well-
healed medial incision and a very large bony prominence in 
the area of the medial malleolus, much larger than the 
opposite side.  There was 1+ effusion to the ankle with 
limited motion.  Range of motion studies revealed plantar 
flexion to 35 degrees and dorsiflexion to 5 degrees short of 
neutral.  Subtalar motion was also slightly limited.  It was 
noted those movements caused pain at the end points.  There 
was minimal crepitation with movement.  Pulses and sensation 
were intact and motor strength appeared good.  X-ray 
examination revealed post-traumatic arthritis medially with a 
retained pin to the medial aspect of the tibia.  It was noted 
the fracture itself appeared to be well healed.  The 
diagnosis was left ankle post-traumatic arthritis, status 
post medial malleolar nonunion.  The examiner stated it was 
apparent the veteran had some limitations with decreased 
motion and that he had effusions and difficulty with 
activities in which he would like to engage.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent) or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Normal ankle dorsiflexion is 
from 0 to 20 degrees and normal ankle plantar flexion is from 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Rating Schedule also provides compensable ratings for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees (20 percent), for ankylosis in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees (30 percent), and for ankylosis of the ankle in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran's service-connected 
residuals of a fracture of the left medial malleolus with 
bone graft are presently manifested by limitation of motion 
of the ankle without evidence of ankylosis.  Therefore, as 
the veteran is presently receiving the maximum 20 percent 
rating for limitation of motion a rating in excess of 20 
percent is not warranted.

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, each ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2001).  In this case, the Board notes that a 
higher disability rating under the alternative criteria for 
traumatic arthritis is not possible.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board notes, however, that as 
the veteran is presently receiving the maximum schedular 
rating for limitation of motion of the ankle there is no 
basis for a rating in excess of 20 percent based on 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board also notes that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, the Board finds there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant extraschedular ratings.  

Although in January 1999 the veteran claimed his activities 
were severely diminished because of his service-connected 
disability, a July 1999 service department examiner noted the 
veteran had been able to play basketball.  The Board, 
therefore, finds the veteran's occupational impairment is 
adequately addressed by the present evaluation and that 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left medial malleolus with 
bone graft is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

